 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL ORLANDO GARCIA,                              No. 2:19-cv-1601-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    SCOTT JONES,
15                       Defendant.
16

17           Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint together

18   with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the

19   certificate portion of the in forma pauperis application has not been filled out and signed by an

20   authorized jail official. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided another

21   opportunity to submit a fully completed application to proceed in forma pauperis.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

24   pauperis application used by this court; and

25   /////

26   /////

27   /////

28   /////
                                                       1
 1          2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed
 2   in forma pauperis application. Plaintiff’s failure to comply with this order will result in a
 3   recommendation that this action be dismissed without prejudice.
 4   DATED: August 26, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
